                Case 1:18-cv-10476-LGS Document 128 Filed 10/02/20 Page 1 of 4


                                                                                   Littler Mendelson, P.C.
                                                                                   1300 IDS Center
                                                                                   80 South 8th Street
                                                                                   Minneapolis, MN 55402.2136




                                                                                   Benjamin D. Sandahl
                                                                                   612.313.7615 direct
                                                                                   612.630.1000 main
                                                                                   612.395.5264 fax
                                                                                   bsandahl@littler.com
October 2, 2020


Hon. Lorna G. Schofield
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:        Navar, et al. v. Walsh Construction Company II, LLC, et al., No. 1:18-cv-10476 LGS

Dear Judge Schofield:

Defendants 1 respectfully request a pre-motion conference with the Court to address the issue of
decertification of the conditionally certified collective in this matter. Of the five people who have
filed consents to opt in as plaintiffs, three are ineligible to join, and two are not similarly situated to
the named Plaintiffs. Defendants request a conference with the Court for guidance on decertification
briefing, as that could avoid costly, unnecessary discovery. 2 Counsel for all parties have met and
conferred repeatedly on these issues and have not been able to resolve their differences.

The opt-in period in this matter closed on September 22, 2020. Only five individuals (two Walsh
employees, two Skanska Building employees and one Skanska Civil employee) have consented to
become Opt-In Plaintiffs, none of whom is a proper plaintiff. Two Opt-Ins signed releases precluding
them from joining this action. One opted in only after Plaintiffs issued a second, improper and
unauthorized notice more than a month late. And even with the discovery to date, the record evidence
establishes that the remaining two Opt-In Plaintiffs are not similarly situated to the named Plaintiffs.

I.         THREE OF THE FIVE OPT-IN PLAINTIFFS ARE INELIGIBLE TO JOIN.

The Court should summarily reject the consents of three of the five purported Opt-In Plaintiffs.

Jill Bramwell (who worked for Walsh) and Samantha Little (of Skanska Building) signed releases
precluding them from bringing suit against the Defendants. As the LaGuardia project has begun to
slow, Walsh and Skanska have reduced their respective workforces. Skanska and Walsh, based on
1
  This firm represents Skanska USA Civil Northeast, Inc. (“Skanska Civil”) and Skanska USA Building, Inc. (“Skanska
Building,” and with Skanska Civil, “Skanska”). We write on behalf of Skanska and Defendant Walsh Construction
Company II, LLC (“Walsh”) pursuant to Section III. A. of the Court’s Individual Rules and Procedures.
2
  There is currently an October 15, 2020 deadline for “general fact discovery” and December 11, 2020 for fact discovery
related to opt-in plaintiffs. (ECF No. 121.) The parties have determined that there is significant overlap in the discovery
required for the named and opt-in plaintiffs, and have agreed not to object to discovery taking place after October 15 (but
before December 11) solely on the grounds that the discovery does not strictly relate to opt-in plaintiffs. Defendants
notify the Court of this arrangement, as the parties are not seeking to ignore the Court’s deadlines, but do not believe all
discovery can be completed by October 15, 2020.

      littler.com
          Case 1:18-cv-10476-LGS Document 128 Filed 10/02/20 Page 2 of 4


Hon. Lorna G. Schofield
October 2, 2020
Page 2


their individual HR practices, have offered employees subject to layoff their respective standard
severance packages, which include standard releases of potential claims. Both Bramwell and Little—
while well aware of this pending litigation—accepted severance packages with release agreements
by their respective employers.

The Court should recognize that Ms. Bramwell and Ms. Little cannot join this suit, as their releases
are valid. Both Bramwell and Little were aware of this lawsuit when they released their claims against
Defendants; it appears that Ms. Bramwell, in fact, elected to sign both the opt-in consent and her
Walsh severance agreement only after having consulted with counsel for Plaintiffs. In addition, both
are named in Plaintiffs’ complaint, and they and others working at the LaGuardia project received an
email regarding the lawsuit shortly after Plaintiffs chose to publicize their case in the media. While
courts have sometimes rejected releases where procured by active efforts on the part of an employer
to mislead potential opt-ins, the facts here clearly show that, under applicable law, Ms. Bramwell and
Ms. Little deliberately, knowingly, and voluntarily waived the claims they could have brought in
connection with this lawsuit. See, e.g., Souza v. 65 St. Marks Bistro, No. 15-CV-327 (JLC), 2015
WL 7271747, at *6 (S.D.N.Y. Nov. 6, 2015) (validating broad release signed in connection with
FLSA settlement because an employee aware of potential claims can “properly value” those claims).
Court approval is not necessary for the releases. See, e.g., Gorczyca v. NVR, Inc., No. 13-CV-6315L,
2017 WL 11435971, at *2 (W.D.N.Y. July 13, 2017) (release valid where employee signed release,
opted into FLSA action which was decertified, and then tried to revive his own claims in another
lawsuit). If, however, the Court decides to evaluate the releases, Defendants request the opportunity
to brief the issue before engaging in additional discovery on these individuals.

The Court should also reject the consent of a third Opt-In Plaintiff, Skanska Building employee
Carolyn Dorsett, because it was improperly obtained. The Court ordered Plaintiffs to send notices to
potential opt-in Plaintiffs by July 23, 2020. (ECF No. 118.) The Court made no provision for second
notices, or for notices to be issued after that date, and certainly no such notices were authorized.
Plaintiffs did not seek the Court’s permission to do so, nor did they notify Defendants that they
intended to send out unauthorized, reminder notices. Yet, on August 26, 2020—more than a month
after the Court’s deadline—Plaintiffs’ counsel issued second notices to almost all of the potential opt-
in plaintiffs, including Ms. Dorsett. When the parties met and conferred on the issue, Plaintiffs
offered no excuse (such as correspondence returned as undeliverable) for issuing the late notices.

What is more, those late notices included language that ““[t]he Court has ordered Notice to you,”
when in fact the Court’s Order requiring notice most decidedly did not order or permit a second round
of notices. Ms. Dorsett’s consent should be stricken, as it was only after the improper second notice
was sent that she joined the suit. See, e.g., Jennings v. Cellco P’ship, No. 12 Civ. 293 (SRN/TNL),
2012 WL 2568146, at *6 (D. Minn. July 2, 2012) (cited in Morris v. Lettire Const., Corp., 896 F.
Supp. 2d 265, 274 (S.D.N.Y. 2012)) (identifying risks of sending out second notices).

II.    OPT-IN PLAINTIFFS ARE NOT SIMILARLY SITUATED.

Further, the Court should decertify the collective because the Opt-In Plaintiffs are not similarly
situated to the Named Plaintiffs. Though additional discovery could be helpful to show the many
            Case 1:18-cv-10476-LGS Document 128 Filed 10/02/20 Page 3 of 4


Hon. Lorna G. Schofield
October 2, 2020
Page 3


dissimilarities among Plaintiffs, even the limited discovery that has and which is taking place
demonstrates that Defendants are not joint employers. Defendants each make individualized salary
decisions for individual employees on a case-by-case basis, without seeking approval from the other
Defendants. E.g., Silverman Dep. at 201:24-202:2; Twidwell Dep. at 176:21-177:8. Plaintiffs’
recently issued discovery requests underscore the separation among Defendants. Plaintiffs purported
to identify comparators they believe were inappropriately paid more than they were. There is no
overlap in the comparators the Plaintiffs employed by Walsh identified with those identified by
Plaintiffs employed by Skanska. Plaintiffs were thus not similarly situated with respect to their
employers, and Defendants request the opportunity to have the Court ultimately resolve the issue of
joint employment.

In addition, the record evidence establishes that the Opt-In Plaintiffs performed different roles than
the named Plaintiffs. The Opt-In Plaintiffs had different job titles and job duties from the named
Plaintiffs; they reported to different supervisors and worked in different groups. Walsh’s Vivian Nino
had a project job title of project administrator and worked in the Business Management group, and
Skanska Civil’s Gabrielle Codispoti had the project title of Cost Engineer in the Project Controls
group. In contrast, Named Plaintiff Allison Navar was a Claims Coordinator in the Commercial
Management group, while Camille Robertson was a Document Control Manager and Director in
Document Controls. The named Plaintiffs’ roles were thus different from the Opt-Ins’.

In short, Defendants request a conference for the Court’s guidance on the following matters:

•       Whether Defendants may file motions seeking to strike opt-in plaintiffs based on their
        releases (including whether court approval is needed to validate the releases) and/or based
        on improper receipt of late, unauthorized notice to join the case;

•       Whether Defendants may file motions to decertify the collective, as the Opt-In Plaintiffs are
        not similarly situated to named Plaintiffs, including because Defendants are not joint
        employers; 3 and

•       If the Court allows such motions, whether the Court would prefer Defendants to address the
        issues separately or together in one brief. If the Court would prefer a combined brief,
        Defendants request an increase in the page limit from 25 to 40.

Defendants submit that it may make the most sense to first clarify whether the three opt-ins who either
waived their claims or were provided an impermissible second notice can join the collective, as
resolution of that issue may help avoid unnecessary discovery and refine the issues to be briefed. At
the same time, we also recognize that the Court may wish to consider a comprehensive motion on all
the foregoing issues. We would request that these “housekeeping” issues be addressed in the pre-
motion conference.


3
 We note that the issue of whether Walsh and Skanska are joint employers was not resolved in the Court’s August 13,
2019 Order (ECF No. 62), that resolution of that issue is highly relevant to any eventual opt-in collective that remains
certified, and Defendants would also brief this issue in any decertification motion.
          Case 1:18-cv-10476-LGS Document 128 Filed 10/02/20 Page 4 of 4


Hon. Lorna G. Schofield
October 2, 2020
Page 4




Respectfully,

/s/ Benjamin D. Sandahl

Benjamin D. Sandahl
